PER CURIAM:
Appellant Charles Grimsley, individually, and on behalf of a class of similarly situated persons, sued Southwest Airlines Co., Inc. (Southwest), for breach of contract arising from Southwest’s refusal to honor “1 drink coupons” without expiration dates. Grimsley contends that he earned the coupons because he was a member of Southwest’s Rapid Rewards Program. Southwest filed a motion to dismiss Grims-ley’s complaint, which was granted by the district court.
We have reviewed the record on appeal, the briefs and the arguments of counsel. Finding no error, we affirm the judgment of the district court.
AFFIRMED.